Exhibit 10.11


STDA SIDE AGREEMENT
This STDA Side Agreement (this “Side Agreement”), entered into and effective as
of July 31, 2019 (the “Side Agreement Effective Date”), is made by and among
General Electric Company, a New York corporation (“GE”), acting through its GE
Aviation business unit and the legal entities operating on its behalf (“GE
Aviation”), Baker Hughes, a GE company, LLC, a Delaware limited liability
company (“BHGE”), and General Electric Company, a New York corporation, acting
through its GE Power business unit and the legal entities operating on its
behalf (“GE Power”). GE Aviation, BHGE, and GE Power may be referred to
individually herein as a “Party” and, collectively as the “Parties”.
A.
GE Power and BHGE agreed to form an aero-derivative joint venture (“ADGTJV”)
pursuant to that certain Transaction Agreement, dated as of February 28, 2019,
among BHGE, GE Power, and Aero Products and Services JV, LLC (f/k/a GE Aero
Power LLC);

B.
BHGE and GE Power desire to engage with GE Aviation in the purchase of LM
Products, Spare Parts and Services, as set forth in the Supply and Technology
Development Agreement by and among, GE Aviation, GE Power, and BHGE, dated as of
November 13, 2018 (as amended, modified or supplemented from time to time in
accordance with its terms, the “STDA”);

C.
The Parties anticipate that the JV Effective Date will not have occurred as of
the Trigger Date, and therefore GE Aviation and BHGE are entering into the
Bridge Supply and Technology Development Agreement (as amended, modified or
supplemented from time to time in accordance with its terms, the “Bridge STDA”)
simultaneously with this Side Agreement, as required pursuant to Section 9.17 of
the STDA;

D.
BHGE, GE Power and GE Aviation have recognized that demand for LM Products,
Spare Parts and Services existing in the GE Aviation system as of the Side
Agreement Effective Date was created via historical processes that did not
involve POs being reviewed and accepted by GE Aviation and therefore, any
Pending Demand (as defined below) is not currently valid or binding on GE
Aviation;

E.
BHGE, GE Power and GE Aviation have also recognized a need to clarify the terms
applicable to New Demand (as defined below) placed by BHGE and GE Power with GE
Aviation between the Side Agreement Effective Date and the STDA Effective Date;
and





1
    

--------------------------------------------------------------------------------




F.
The Parties desire this Side Agreement to amend and supplement the terms of the
Bridge STDA and STDA (as applicable) to (i) set forth their agreement as to the
terms and conditions of purchase for Pending Demand and New Demand (as defined
below); (ii) provide for the assignment of Pending Demand and New Demand from
BHGE and GE Power, respectively, to ADGTJV upon the effectiveness of the STDA,
(iii) reflect the decision of the parties to remove the G5 Reserve, and (iv)
incorporate the other changes set forth in this Side Agreement.

In consideration of the foregoing and the mutual agreements contained herein,
and for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:
1.
Defined Terms. The following capitalized terms used in this Side Agreement shall
have the meanings set forth below. Capitalized terms used in this Side Agreement
but not otherwise defined herein shall have the meanings assigned to such terms
in the Bridge STDA or the STDA (as applicable).

a.
“2019 Delivered Interim Products” shall mean Pending Demand (other than
Designated 2019 Product Orders) and New Demand that are delivered on or before
December 31, 2019.

b.
“2020 Delivered Interim Products” shall mean Pending Demand and New Demand that
are delivered on or after January 1, 2020.

c.
“AR Supply Agreement” shall mean the Amended and Restated Supply Agreement,
dated as of November 13, 2018, between GE Aviation and BHGE.

d.
“BHGE New Demand” shall mean the purchase orders issued by BHGE and/or BHGE
Affiliates to GE Aviation, or demand placed in the GE Aviation system or
otherwise by or on behalf of BHGE and/or BHGE Affiliates, for LM Products, Spare
Parts and Services, between the Side Agreement Effective Date and the earlier of
the Bridge STDA Effective Date or the STDA Effective Date.

e.
“BHGE Orders” shall mean all Designated 2019 Product Orders, 2019 Delivered
Interim Products, and 2020 Delivered Interim Products applicable to BHGE (and/or
its Affiliates).

f.
“Bridge STDA Effective Date” shall mean the Trigger Date (as defined in the
Bridge STDA).

g.
“Designated 2019 Product Orders” shall mean the Pending Demand set forth in
Schedule 1 attached hereto and incorporated herein by this reference, which are
scheduled to deliver in 2019.





2
    

--------------------------------------------------------------------------------




h.
“LM9000 Core” shall mean all production parts for the LM9000 core engine (i.e.
which consists of the combination of the HPC, combustor (CDN), Air collector,
HPT modules and related hardware kits), except for the parts provided by or
procured by BHGE.

i.
“LM9000 Launch Customer Order” shall mean that certain order placed by BHGE’s
Affiliate, Nuovo Pignone, and accepted by GE Aviation for a total of twenty-two
(22) LM9000 engines for BHGE’s launch customer, Novatek for its Arctic LNG 2
project, which is subject to that certain Purchase Order Modification Agreement
by and between BHGE and GE Aviation dated as of July 31, 2019 (the “POMA”).

j.
“New Demand” means individually and collectively, (i) the BHGE New Demand; and
(ii) all LM Products, Spare Parts and Services ordered by GE Power from GE
Aviation between the Side Agreement Effective Date and the STDA Effective Date
via purchase order, demand placement in the GE Aviation system or otherwise by
or on behalf of GE Power. For the avoidance of doubt, the LM9000 Launch Customer
Order is not New Demand.

k.
“Non-Recourse Products” shall mean that the relevant LM Products, Spare Parts
and Services are delivered “AS-IS” and without any express or implied
warranties, or guarantees of performance, and are not subject to any liquidated
damages or other liability of GE Aviation for delays.

l.
“Pending Demand” shall mean demand for LM Products, Spare Parts and Services
existing in the GE Aviation system before the Side Agreement Effective Date that
was placed with GE Aviation via a historical process that did not involve a PO
being reviewed and accepted by GE Aviation.

m.
“STDA Effective Date” shall mean the Effective Date under (and as defined in)
the STDA.

2.
LM9000 Launch Customer Order; Pending Demand and New Demand. The Parties
acknowledge that the following four (4) distinct categories of demand for LM
Products, Spare Parts and Services may exist prior to the Side Agreement
Effective Date and be relevant hereafter:

(A) LM9000 Launch Customer Order. The LM9000 Launch Customer Order is governed
by and subject to the terms of the POMA. For the avoidance of doubt, the LM9000
Launch Customer Order is (i) for Non-Recourse Products (except for the two (2)
STDA Engines (as such term is defined in the POMA)) and (ii) not included as
part of the Pending Demand or New Demand.




3
    

--------------------------------------------------------------------------------




(B) Designated 2019 Product Orders. All Designated 2019 Product Orders (Schedule
1) are for Non-Recourse Products with pricing to be calculated based on
historical practices (i.e., for BHGE, as provided in the AR Supply Agreement)
regardless of the actual date of delivery and, subject to the foregoing, are
hereby accepted by GE Aviation. Subject to Section 3 below, such Designated 2019
Product Orders shall otherwise be subject, as applicable, to the terms of the
Bridge STDA or the STDA (depending on which agreement is in effect at the
relevant time) for all purposes notwithstanding anything to the contrary in any
purchase order or other agreement (including the AR Supply Agreement) that
pertains to such Designated 2019 Product Orders (with the exception of any PO
Modification Agreement entered into pursuant to Section 7.01(b)(ii) of the
Bridge STDA or Section 7.01(b)(ii) of the STDA which, as expressly set forth
therein, shall modify, revise, supplement or supersede the terms of the Bridge
STDA or STDA, as applicable). BHGE and GE Aviation agree that the Designated
2019 Product Orders constitute mutually binding commitments as of the Side
Agreement Effective Date.
(C) 2019 Delivered Interim Products. All 2019 Delivered Interim Products shall
be for Non-Recourse Products with pricing to be calculated based on historical
practices (i.e., for BHGE, as provided in the AR Supply Agreement). Subject to
Section 3 below, such 2019 Delivered Interim Products shall otherwise be
subject, as applicable, to the terms of the Bridge STDA or the STDA (depending
on which agreement is in effect at the relevant time) notwithstanding anything
to the contrary in any purchase order or other agreement (including the AR
Supply Agreement) that could otherwise pertain to such 2019 Delivered Interim
Products (with the exception of any PO Modification Agreement entered into
pursuant to Section 7.01(b)(ii) of the Bridge STDA or Section 7.01(b)(ii) of the
STDA which, as expressly set forth therein, shall modify, revise, supplement or
supersede the terms of the Bridge STDA or STDA, as applicable).
(D) 2020 Delivered Interim Products. Subject to Section 3 below, all 2020
Delivered Interim Products shall be subject, as applicable, to the terms and
conditions of the Bridge STDA or the STDA (depending on which agreement is in
effect at the relevant time) (including Articles 7, 8 and 9) regardless of when
such order was placed and notwithstanding anything to the contrary in any
purchase order or other agreement (including the AR Supply Agreement) that could
otherwise pertain to such 2020 Delivered Interim Products (with the exception of
any PO Modification Agreement entered into pursuant to Section 7.01(b)(ii) of
the Bridge STDA or Section 7.01(b)(ii) of the STDA which, as expressly set forth
therein, shall modify, revise, supplement or supersede the terms of the Bridge
STDA or STDA, as applicable). For the avoidance of doubt, the liquidated damages
pursuant to Section 7.02(b) of




4
    

--------------------------------------------------------------------------------




the Bridge STDA or Section 7.02(b) of the STDA, as applicable, shall be
applicable notwithstanding anything to the contrary in Section 3.03 of the
Bridge STDA or Section 3.03 of the STDA. The Parties agree that the delivery
dates listed in Schedule 2 for the 2020 Delivered Interim Products shall be
binding.
3.
Governing Terms. For the purposes of the Designated 2019 Product Orders, the
2019 Delivered Interim Products, and the 2020 Delivered Interim Products, the
applicable terms governing the relationship between GE Aviation, on the one
hand, and BHGE or GE Power (as applicable), on the other hand, shall be as
follows:

a.
With respect to BHGE:

i.
commencing on the Side Agreement Effective Date and continuing until the earlier
of the Bridge STDA Effective Date or the STDA Effective Date, (a) all BHGE
Orders shall be subject to and performed in accordance with the terms of the AR
Supply Agreement, except that the terms of Articles 7, 8 and 9 of the Bridge
STDA (as though in effect) as well as the terms of this Side Agreement, shall
govern, control and take precedence over the terms of the AR Supply Agreement,
and (b) for the avoidance of doubt, GE Aviation shall be obligated to accept all
BHGE New Demand from BHGE or BHGE Affiliates that complies with the terms of
Section 7.01 of the Bridge STDA;

ii.
if the Bridge STDA Effective Date occurs prior to the STDA Effective Date, the
Bridge STDA shall apply (in its entirety) with respect to all BHGE Orders and
shall be considered fully in effect during the period commencing on the Bridge
STDA Effective Date and ending on the STDA Effective Date, at which time the
STDA shall apply (in its entirety) to all BHGE Orders and shall be considered
fully in effect as of the STDA Effective Date; and

iii.
if the STDA Effective Date occurs prior to the Bridge STDA Effective Date, the
STDA shall apply (in its entirety) and shall be considered fully in effect as of
the STDA Effective Date.

For clarity, and without limiting Section 3 of this Side Agreement, upon the
occurrence of the Bridge STDA Effective Date or the STDA Effective Date
(whichever occurs first), all BHGE Orders that have not been delivered shall
automatically become subject to the terms and conditions of the Bridge STDA or
the STDA (as applicable, depending on which is in effect at the relevant time)
(including Articles 7, 8 and 9), regardless of when such order was placed and
shall thereafter be treated as POs issued pursuant to the Bridge STDA or STDA
(as applicable).




5
    

--------------------------------------------------------------------------------




b.
With respect to GE Power: (i) from the Side Agreement Effective Date until the
STDA Effective Date, all Designated 2019 Product Orders, 2019 Delivered Interim
Products, and 2020 Delivered Interim Products applicable to GE Power shall be
subject to and performed in accordance with historical practices; and (ii)
subject to Section 5 below, upon the occurrence of the STDA Effective Date, the
STDA shall apply.

4.
Cost Baseline Determination. Notwithstanding anything to the contrary in Section
7.03(d)(ii) of the STDA or Section 7.03(d)(ii) of the Bridge STDA, GE Aviation
shall not be required to determine the initial Cost Baseline for all existing LM
Products promptly after the Trigger Date, but rather shall have until December
31, 2019 to determine such initial Cost Baseline, which initial Cost Baseline
shall be effective as of January 1, 2020 and applicable to the LM Products until
GE Aviation resets the same in accordance with Section 7.03(d)(iii) of the STDA
or Section 7.03(d)(iii) of the Bridge STDA, as applicable.

5.
Assignment of Pending Demand and New Demand to ADGTJV. All Pending Demand
(including the Designated 2019 Product Orders) and New Demand that have not been
delivered prior to the STDA Effective Date shall be assigned by BHGE and GE
Power, as applicable, to ADGTJV, effective as of the STDA Effective Date.

6.
Lump Sum Payments. BHGE and GE Power acknowledge and agree that BHGE shall be
responsible for all Lump Sum Payment obligations under the Bridge STDA and
ADGTJV shall be responsible for all Lump Sum Payment obligations under the STDA
(including all Lump Sum Payment obligations in respect of all Pending Demand and
New Demand assigned by BHGE or GE Power, as applicable, to ADGTJV pursuant to
Section 5 of this Side Agreement). For avoidance of doubt, this Section 6 is
intended only to clarify whether a particular Lump Sum Payment is payable under
the Bridge STDA by BHGE or under the STDA by ADGTJV, and this Section 6 shall in
no way limit, modify, reduce, or otherwise revise the Lump Sum Payment
(including the calculation of the amount thereof) payable to GE Aviation under
the Bridge STDA or the STDA.

7.
Termination of LM2500 G5 Payment Reduction. The Parties acknowledge and agree
that Section 7.04(c) of the STDA is hereby deleted in its entirety and shall no
longer be in force or effect.

8.
Assembly of LM9000 Core. Notwithstanding anything to the contrary in Section
2.03(c) of the STDA or Section 2.03(c) of the Bridge STDA, the Parties agree
that GE Aviation’s obligations with respect to the Supply Program for the LM9000
shall include providing and assembling the LM9000 Core (except with respect to
the LM9000 Launch Customer Order, for which GE Aviation’s obligations shall
include providing and assembling both the LM9000 Core and the booster). GE
Aviation’s obligations with respect to the Supply Program for the LM9000 shall
not include any final assembly or testing responsibilities with





6
    

--------------------------------------------------------------------------------




respect to the LM9000 full engine. The four (4) production units referenced in
Section 2.03(c) of the STDA and in Section 2.03(c) of the Bridge STDA are
included as part of the LM9000 Launch Customer Order. The Parties further agree
that, for the avoidance of doubt, GE Aviation shall have the exclusive right to
perform all LM9000 Core assembly work for the Supply Program for the LM9000 and
that such assembly work is hereby deemed included in the definition of LM
Products under the STDA and Bridge STDA for all purposes as of the Side
Agreement Effective Date. Notwithstanding anything to the contrary in Section
8.03(a)(iv)(A) of the STDA or Section 8.03(a)(iv)(A) of the Bridge STDA, GE
Aviation shall provide a Products Warranty for the LM9000 Core subject to
Sections 8.03(iv)(B)-(E) of the STDA and Sections 8.03(iv)(B)-(E) of the Bridge
STDA, as applicable, but except with respect to any LM9000 Core that is
specifically designated under this Side Agreement or under the POMA as a
Non-Recourse Product, in which case such Products Warranty shall not apply.
9.
Bridge STDA PO Implementation Process. BHGE and GE Aviation agree to meet as
soon as reasonably possible after the Side Agreement Effective Date to discuss
in good faith and agree upon the PO and forecasting processes (including cost
estimates until Cost Baselines are established) required for implementation of
the Bridge STDA.

10
Miscellaneous. Except as expressly provided in this Side Agreement, all other
provisions of the Bridge STDA and STDA shall remain unchanged by this Side
Agreement and in full force and effect (in each case to the extent provided
therein). In the event of a conflict between the terms of this Side Agreement
and the terms of the STDA or Bridge STDA (as applicable), the terms of this Side
Agreement shall govern and control. Further, the provisions of Article 9 of the
STDA (other than Section 9.17 of the STDA) are incorporated herein by this
reference, mutatis mutandis. This Side Agreement, together with the Bridge STDA
and STDA, constitutes the entire agreement between the Parties regarding the
matters set forth herein and may be amended only by duly executed written
agreement, and supersedes all prior agreements, whether written or oral in
relation to such matters. This Side Agreement may be executed by the Parties in
one or more counterparts, which when executed and delivered to each other Party
shall constitute one and the same document and be an original for all purposes.

REMAINDER OF PAGE INTENTIONALLY BLANK






7
    

--------------------------------------------------------------------------------








The parties have entered into this Side Agreement on the dates set forth below
to be effective as of the Side Agreement Effective Date.


BAKER HUGHES, A GE COMPANY, LLC


By: /s/ Lee Whitley        
Print Name: Lee Whitley
Title: Corporate Secretary
Date: July 31, 2019




GENERAL ELECTRIC COMPANY,
acting through its GE Aviation business unit


By: /s/ Jaclyn Welsh    
Print Name: Jaclyn Welsh
Title: GM Aeroderivative Engine Operations
Date: July 31, 2019


GENERAL ELECTRIC COMPANY,
acting through its GE Power business unit


By: /s/ Aman Joshi    
Print Name: Aman Joshi
Title: Authorized Signatory
Date: July 31, 2019





